UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7426


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS MONIQUE BRADDY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:07-cr-00048-RBS-TEM-1)


Submitted:   December 20, 2012              Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Monique Braddy, Jr.,      Appellant Pro Se.         Howard   Jacob
Zlotnick, Assistant United       States Attorney,        Newport    News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas      Monique       Braddy,     Jr.,      seeks       to       appeal     the

district court’s order treating his Fed. R. Civ. P. 60(b) motion

as a successive 28 U.S.C.A. § 2255 (West Supp. 2012) motion, and

denying it on that basis.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)           (2006).                A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this        standard       by        demonstrating            that

reasonable     jurists       would       find    that     the          district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on   procedural         grounds,          the        prisoner       must

demonstrate      both    that     the    dispositive         procedural            ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Braddy has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.

             Additionally,        we    construe    Braddy’s           notice      of    appeal

and   informal      brief    as    an    application         to       file    a    second    or

                                           2
successive § 2255 motion.              United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                 In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,       that    would      be     sufficient       to

establish      by    clear      and   convincing         evidence        that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of   the    offense;      or   (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                 28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                   Braddy’s claims do not satisfy

either of these criteria.                 Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately     presented        in     the     materials

before   this       court   and     argument     would    not    aid       the    decisional

process.



                                                                                   DISMISSED




                                             3